Cased 1860024084/8B Dooumenhl 534 Fited.0429200 Paged 268.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    
 
 

.

IMENT

IRONICALLY FIL |

 

CARLOS FLORES, LAWRENCE BARTLEY,
DEMETRIUS BENNETT, L’MANI DELIMA, A atta [toa0
EDGARDO LEBRON, ANTONIO ROMAN, a <~
DONTAE QUINONES and SHAROD LOGAN, on _ :
behalf of themselves and all others similarly situated,

 

 

 

 

 

Plaintiffs,
18-cv-2468(VB)(JJCM)
-against-
: SUPPLEMENTAL STIPULATION
TINA M. STANFORD, as Chairwoman of the New - OF CONFIDENTIALITY AND
York State Board of Paroles WALTER W. SMITH, as : @RePeseED PROTECTIVE ORDER
Commissioner of the New York State Board of Parole; : W£ETH NORTHPOINTE INC.
JOSEPH P. CRANGLE, as Commissioner of the New :
York State Board of Parole; ELLEN E. ALEXANDER, :
as Commissioner of the New York State Board of
Parole; MARC COPPOLA, as Commissioner of the
New York State Board of Parole; TANA AGOSTINI,
as Commissioner of the New York State Board of
Parole; CHARLES DAVIS, as Commissioner of the:
New York State Board of Parole; ERIK BERLINER, as:
Commissioner of the New York State Board of Parole; :
OTIS CRUSE, as Commissioner of the New York State:
Board of Parole; TYECE DRAKE, as Commissioner of:
the New York State Board of Parole; CARYNE :
DEMOSTHENES, as Commissioner of the New York :
State Board of Parole; MICHAEL CORLEY, as :
Commissioner of the New York State Board of Parole; :
CHANWOO LEE, as Commissioner of the New York :
State Board of Parole, SHEILA SAMUELS, as :
Commissioner of the New York State Board of Parole; :
ELSIE SEGARRA, as Commissioner of the New York :
State Board of Parole; and CARLTON MITCHELL, as :
Commissioner of the New York State Board of Parole, :

Defendants. :
xX

 

WHEREAS, on March 9, 2020, Plaintiffs and Defendants agreed upon a Stipulation of
Confidentiality and Proposed Protective Order, which permits them, in producing materials in the
course of this action, to designate documents and information as Confidential or Highly

Confidential Material subject to certain rights, protections, and constraints;
Cased 18:.0w022888/BB DDoamenht 534 Filed 0429200 Pagge Db8 8

WHEREAS paragraph 23 of the Stipulation of Confidentiality and Proposed Protective
Order provides that the parties may “separately negotiat[e] and agree[] in writing to the
confidential treatment of documents not contemplated by” the Protective Order;

IT IS HEREBY STIPULATED AND AGREED that:

l. The parties agree that nonparty Northpointe Inc. (“Northpointe”), in producing
materials in the course of this action may also designate documents and information as
Confidential or Highly Confidential Material subject to the same rights, protections, and
constraints as the parties’ designations, as further supplemented by this agreement.

2. Northpointe’s designations of Confidential Material may include documents and
information that contain personal or financial information, including any information required to
be redacted in public filings pursuant to Fed. R. Civ. P. 5.2; any information the disclosure of
which would potentially violate state and federal privacy laws, rules, or regulations; and material
containing proprietary business information or other non-public business information.
Northpointe’s designations of Highly Confidential Material may include sensitive, highly
confidential, non-public information, consisting of trade secrets or other confidential
commercial/proprietary business information, the disclosure of which may create a substantial risk
of competitive or other business injury to Northpointe. The process for challenging Highly
Confidential designations outlined in paragraph 6 of the Stipulation of Confidentiality and
Protective Order shall apply to any Highly Confidential designations by Northpointe.

3. Unless provided by the Court or consented in writing by Northpointe, counsel may
not provide a copy or allow a copy of any Northpointe-designated Confidential Material to be
given to any Plaintiff. The parties will promptly notify Northpointe if the Court orders a copy of

such Confidential Material to be given to a Plaintiff. Plaintiffs’ and Defendants’ counsel may
CAsed 18-60024886/BB Doowmentnt5S4 Fike O42980 0 Pages O68 8

show and discuss Confidential Material with Plaintiffs or Defendants to the extent necessary to
prepare for the litigation of this action.

4. Unless provided by the Court or consented in writing by Northpointe, counsel may
not provide or show any Northpointe-designated Highly Confidential Material to Plaintiffs, or
discuss any Northpointe-designated Highly Confidential Material with Plaintiffs. The parties will
promptly notify Northpointe if the Court orders a copy of such Highly Confidential Material to be
given to, shown to, or discussed with a Plaintiff.

5. A party that files any Northpointe-designated Confidential or Highly Confidential
Material with the Court in this action must file those materials under seal and as otherwise provided
in the Stipulation of Confidentiality and Protective Order—and will notify Northpointe of the filing
within two (2) business days.

6. Any notices or materials required to be given to “adverse counsel” by the
Stipulation of Confidentiality and Protective Order (e.g., paragraphs 10 and 22) will be given to
counsel for Northpointe when Confidential or Highly Confidential Material designated by

Northpointe is concerned.
Cased 18.0022655/BB Ddcanennt 534 Fike 002920 0 Paged a8 8

SO STIPULATED AND AGREED:

Dated: April _, 2020

By:
Dated: April _, 2020 By:
Dated: April _, 2020 By:
Dated: April , 2020

By:

Cravath, Swaine & Moore LLP
Counsel for Plaintiffs
a
An
Antony L. Ryan
Damaris Hernandez
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

 

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

 

Jeb Harben

Deanna L. Collins
Assistant Attorneys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb.Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov
Césed 1:8.60022868/BB Docamenht 534 Fit 04/2920 0 Page 6 968 8

SO STIPULATED AND AGREED:

Dated: April, 2020

Dated: Apri, 2020

Dated: April__, 2020

Dated: April , 2020

Cravath, Swaine & Moore LLP
Counsel for Plaintiffs

 

Antony L. Ryan
Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue
New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com

dhernandez@cravath.com

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

 

Jeb Harben

Deanna L. Collins
Assistant Attorneys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb.Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov
CaGazelB-19-024E8-BV Donamenich)4 5 Filed| 84/29/26/2 Page G06 SF 8

SO STIPULATED AND AGREED:

Dated: April __, 2020 Cravath, Swaine & Moore LLP
Counsel for Plaintiffs

 

Antony L, Ryan

Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

Dated: April __, 2020 By:

 

Issa Kohler-Hausmann
127 Wall Street
New Haven, CT 06511
(347) 856-6376

Dated: April £2 , 2020 By

    

hatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

Dated: April , 2020 LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

By:

 

Jeb Harben
Deanna L, Collins
Assistant Attorneys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb, Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov

 
 
 
 
  
Cased 18.20024086/BB Document 54 Fike 0429200 0 Paged Pb8 8

SO STIPULATED AND AGREED:

Dated: April__, 2020

By:
Dated: April _, 2020 By:
Dated: April __, 2020 By:
Dated: April 24 , 2020

By:

Cravath, Swaine & Moore LLP
Counsel for Plaintiffs

 

Antony L. Ryan

Damaris Hernandez
Worldwide Plaza

825 Eighth Avenue

New York, NY 10019
Tel: (212) 474-1000
aryan@cravath.com
dhernandez@cravath.com

 

Issa Kohler-Hausmann

127 Wall Street

New Haven, CT 06511

(347) 856-6376
Issa.kohler-hausmann@yale.edu

 

Avery Gilbert

15 Shatzell Avenue
Rhinecliff, NY 12574
(845) 380-6265
avery@agilbertlaw.com

LETITIA JAMES
Attorney General, State of New York
Counsel for Defendants

. ~

_ (~ \ .
‘ Sf) 4 ’ Of + gel ce mts

FI wee ee ae

Jeb Harben

Deanna L, Collins
Assistant Attorneys General
28 Liberty Street, 18" Floor
New York, NY 10005

Tel: (212) 416-6185/8906
Jeb. Harben@ag.ny.gov
Deanna.Collins@ag.ny.gov
Céaed 7:88>7004688/8B DooumeahlS84 FiadD4Q9H00 PragSabss

Dated: April __, 2020

SO ORDERED

Vn 4/24, 20

Hon. Vincent Briccetti
U.S.D.J

By:

McDowell Hetherington LLP

Cousel ten) Inc.
x Am Los
N

Matt Matthews

First City Tower

1001 Fannin St #2700
Houston, TX 77002

Tel: (713) 337-8879
matt.matthews@mhllp.com
